UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/13 The following N-Q relates only to the Registrant’s series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/Newton International Equity Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Emerging Markets Core Equity Fund December 31, 2013 (Unaudited) Common Stocks92.7% Shares Value ($) Brazil5.9% Ambev 2,600 19,087 Ambev, ADR 3,450 25,357 Arteris 2,900 23,416 Cia de Saneamento Basico do Estado de Sao Paulo 2,200 a 24,674 EDP - Energias do Brasil 3,800 18,281 Grupo BTG Pactual 800 9,271 Petroleo Brasileiro 3,000 a 20,333 Rossi Residencial 7,425 a 6,420 Chile.6% Banco Santander Chile, ADR 650 China17.6% Anhui Conch Cement, Cl. H 7,500 27,807 China BlueChemical, Cl. H 12,000 7,506 China Cinda Asset Management, Cl. H 10,000 6,242 China Construction Bank, Cl. H 82,000 61,862 China Longyuan Power Group, Cl. H 19,000 24,478 China Machinery Engineering, Cl. H 6,000 4,852 China Petroleum & Chemical, Cl. H 32,400 26,449 China Shenhua Energy, Cl. H 4,500 14,189 China Telecom, Cl. H 50,000 25,276 CNOOC 37,000 68,806 CSR, Cl. H 13,000 10,662 Great Wall Motor, Cl. H 4,250 23,458 Mindray Medical International, ADR 240 8,726 New China Life Insurance, Cl. H 3,600 a 12,071 PICC Property & Casualty, Cl. H 16,000 23,729 Tencent Holdings 500 31,892 Weichai Power, Cl. H 6,000 24,180 WuXi PharmaTech, ADR 920 a 35,310 Hong Kong4.9% China Overseas Land & Investment 8,000 22,491 China Resources Power Holdings 10,000 23,703 Haier Electronics Group 8,000 23,213 Sino Biopharmaceutical 12,000 9,517 SJM Holdings 10,000 33,530 Xinyi Glass Holdings 10,000 8,821 Hungary.8% Richter Gedeon 930 India10.1% Grasim Industries, GDR 190 8,337 HCL Technologies 1,920 39,190 ICICI Bank 1,890 33,573 Maruti Suzuki India 1,080 30,798 Oil & Natural Gas 2,080 9,715 Reliance Industries 2,820 40,813 Tata Consultancy Services 930 32,657 Tata Motors 2,080 12,657 Tata Steel 2,540 17,419 Tech Mahindra 920 27,335 Indonesia.6% Bank Negara Indonesia Persero 45,500 Malaysia.7% AMMB Holdings 2,900 6,410 Malayan Banking 3,870 11,744 Mexico1.9% Grupo Financiero Banorte, Ser. O 5,000 34,979 Grupo Lala 5,900 13,073 Peru.4% Credicorp 80 Philippines1.0% Metropolitan Bank & Trust 14,338 Poland.6% Energa 2,640 Russia10.7% Gazprom, ADR 5,460 46,683 Lukoil, ADR 800 49,960 Magnit 120 b 33,528 Mobile TeleSystems 3,430 b 34,115 Mobile Telesystems, ADR 600 12,978 Sberbank of Russia, ADR 1,070 13,220 Sberbank of Russia, ADR 2,250 28,283 Yandex, Cl. A 1,120 a 48,328 South Africa3.3% Bidvest Group 610 15,605 FirstRand 3,070 10,504 MTN Group 2,164 44,769 Tiger Brands 430 10,942 South Korea16.3% BS Financial Group 940 14,251 DGB Financial Group 1,380 21,576 E-Mart 41 10,353 Hana Financial Group 1,490 61,980 Hyundai Mobis 47 13,071 Hyundai Motor 350 78,434 LG Chem 75 21,284 Samsung Electronics 73 94,903 SK Hynix 1,630 a 56,838 SK Telecom 80 17,435 Sung Kwang Bend 578 14,623 Taiwan9.2% Advanced Semiconductor Engineering 19,000 17,659 Catcher Technology 4,000 25,970 China Life Insurance 35,580 36,053 Compal Electronics 26,000 19,934 Delta Electronics 4,000 22,816 E.Sun Financial Holding 24,900 16,542 Fubon Financial Holding 16,900 24,723 Inventec 25,000 22,103 King Yuan Electronics 11,000 7,548 Mega Financial Holding 43,783 36,873 Thailand3.9% Bangkok Bank 1,300 7,042 Jasmine International 94,500 19,268 Kasikornbank 4,500 21,706 PTT 1,400 12,185 PTT Global Chemical 15,543 37,368 Turkey2.3% Asya Katilim Bankasi 17,950 a 12,111 Emlak Konut Gayrimenkul Yatirim Ortakligi 5,510 5,384 Enka Insaat ve Sanayi 6,020 16,864 Koza Altin Isletmeleri 610 6,302 Turkiye Halk Bankasi 2,940 16,622 United States1.9% iShares MSCI Emerging Markets ETF 1,120 Total Common Stocks (cost $2,006,954) Preferred Stocks5.4% Shares Value ($) Brazil Banco do Estado do Rio Grande do Sul, Cl. B 1,700 9,079 Cia Brasileira de Distribuicao Grupo Pao de Acucar 1,100 48,914 Itau Unibanco Holding 3,300 43,851 Vale 2,300 31,908 Total Preferred Stocks (cost $156,319) Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $27,955) 27,955 c Total Investments (cost $2,191,228) % Cash and Receivables (Net) .8 % Net Assets % ADR - American Depository Receipts ETF - Exchange Traded Funds GDR - Global Depository Receipts a Non-income producing security. b The valuation of these securities has been determined in good faith by management under the direction of the Board of Trustees. At December 31, 2013, the value of these securities amounted to $67,643 or 2.7% of net assets. c Investment in affiliated money market mutual fund. At December 31, 2013, net urealized appreciation on investments was $278,297 of which $389,258 related to appreciated investment securities and $110,961 related to depreciated investment securities. At December 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 26.8 Information Technology 18.0 Energy 11.6 Consumer Discretionary 9.3 Consumer Staples 6.5 Materials 6.3 Telecommunication Services 6.2 Industrial 4.4 Utilities 4.2 Health Care 2.9 Exchange-Traded Funds 1.9 Money Market Investment 1.1 † Based on net assets. The following is a summary of the inputs used as of December 31, 2013 in valuing the fund's investments: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Value Fund December 31, 2013 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components2.2% Dana Holding 195,060 3,827,077 Drew Industries 34,660 1,774,592 Thor Industries 50,840 2,807,893 Banks16.5% Associated Banc-Corp 167,550 2,915,370 Banc of California 27,700 371,457 Bancorp 115,140 a 2,062,157 Boston Private Financial Holdings 240,260 3,032,081 Brookline Bancorp 199,680 1,910,938 Cardinal Financial 113,570 2,044,260 CoBiz Financial 149,370 1,786,465 CVB Financial 272,780 4,656,355 First Horizon National 319,220 3,718,913 First Midwest Bancorp 161,470 2,830,569 Hancock Holding 109,847 4,029,188 MB Financial 105,620 3,389,346 Provident Financial Services 123,140 2,379,065 Synovus Financial 1,606,100 5,781,960 UMB Financial 65,240 4,193,627 United Community Banks 128,630 a 2,283,182 Valley National Bancorp 344,330 b 3,484,620 Washington Trust Bancorp 21,740 809,163 Webster Financial 116,810 3,642,136 Western Alliance Bancorp 171,920 a 4,102,011 Wintrust Financial 83,410 3,846,869 Capital Goods6.2% Aerovironment 108,290 a 3,154,488 American Woodmark 57,450 a 2,270,998 Apogee Enterprises 66,990 2,405,611 Armstrong World Industries 62,480 a 3,599,473 Astec Industries 47,510 1,835,311 Comfort Systems USA 98,020 1,900,608 FreightCar America 66,650 1,774,223 Global Power Equipment Group 51,690 1,011,573 Granite Construction 32,630 1,141,397 Mueller Industries 18,360 1,156,864 Regal-Beloit 50,290 3,707,379 Commercial & Professional Services5.7% Herman Miller 117,090 3,456,497 Interface 183,220 4,023,511 Knoll 108,700 1,990,297 Korn/Ferry International 151,230 a 3,950,128 McGrath RentCorp 71,530 2,846,894 Steelcase, Cl. A 166,010 2,632,919 TrueBlue 111,950 a 2,886,071 Consumer Durables & Apparel6.9% Brunswick 84,760 3,904,046 Cavco Industries 19,282 a 1,324,673 Deckers Outdoor 53,820 a 4,545,637 Ethan Allen Interiors 93,600 b 2,847,312 M/I Homes 112,970 a 2,875,086 Oxford Industries 31,110 2,509,644 Skechers USA, Cl. A 83,970 a 2,781,926 Standard Pacific 394,620 a 3,571,311 Vera Bradley 92,220 a,b 2,216,969 Consumer Services1.8% Cheesecake Factory 80,750 3,897,802 Orient-Express Hotels, Cl. A 187,770 a 2,837,205 Diversified Financials1.1% HFF, Cl. A 47,760 a 1,282,356 Piper Jaffray 74,750 a 2,956,362 Energy7.2% Bill Barrett 82,910 a 2,220,330 Energy XXI 56,068 1,517,200 Geospace Technologies 39,400 a 3,736,302 Gulf Island Fabrication 55,140 1,280,351 Helix Energy Solutions Group 199,600 a 4,626,728 Key Energy Services 366,340 a 2,894,086 McDermott International 328,030 a 3,004,755 PDC Energy 36,970 a 1,967,543 Synergy Resources 234,320 a 2,169,803 Tesco 219,650 a 4,344,677 Exchange-Traded Funds.3% iShares Russell 2000 Value ETF 13,440 b Food & Staples Retailing1.1% Casey's General Stores 59,223 Food, Beverage & Tobacco1.2% Dean Foods 168,755 a 2,900,898 Fresh Del Monte Produce 62,350 1,764,505 Health Care Equipment & Services9.5% Air Methods 73,870 a,b 4,308,837 Allscripts Healthcare Solutions 291,710 a 4,509,837 AmSurg 62,200 a 2,856,224 Computer Programs & Systems 42,400 2,620,744 Ensign Group 29,310 1,297,554 Globus Medical, Cl. A 108,170 a 2,182,871 Hanger 105,040 a 4,132,274 HealthSouth 105,720 3,522,590 ICU Medical 27,680 a 1,763,493 LifePoint Hospitals 72,270 a 3,818,747 Natus Medical 118,680 a 2,670,300 Omnicell 109,490 a 2,795,280 Insurance1.6% First American Financial 28,180 794,676 Protective Life 78,900 3,997,074 RLI 15,080 1,468,490 Materials5.4% Allied Nevada Gold 428,470 a,b 1,521,068 AMCOL International 70,850 2,407,483 Carpenter Technology 52,050 3,237,510 Cytec Industries 39,420 3,672,367 Haynes International 36,230 2,001,345 KapStone Paper and Packaging 68,540 a 3,828,644 Louisiana-Pacific 171,480 a 3,174,095 Schnitzer Steel Industries, Cl. A 30,230 987,614 Media2.4% E.W. Scripps, Cl. A 157,890 a 3,429,371 New York Times, Cl. A 372,620 b 5,913,479 Real Estate4.7% Acadia Realty Trust 90,050 c 2,235,942 Corporate Office Properties Trust 111,620 c 2,644,278 EastGroup Properties 41,790 c 2,420,895 First Potomac Realty Trust 63,830 c 742,343 Getty Realty 112,110 b,c 2,059,461 National Health Investors 47,410 c 2,659,701 Pebblebrook Hotel Trust 128,570 c 3,954,813 Urstadt Biddle Properties, Cl. A 70,760 c 1,305,522 Retailing5.7% Children's Place Retail Stores 62,450 a 3,557,776 Express 142,980 a 2,669,437 Guess? 120,200 3,734,614 JOS. A. Bank Clothiers 40,420 a 2,212,187 Office Depot 911,606 a 4,822,396 PEP Boys-Manny Moe & Jack 236,020 a 2,865,283 Zumiez 71,970 a 1,871,220 Semiconductors & Semiconductor Equipment4.5% Advanced Energy Industries 130,340 a 2,979,572 ATMI 87,510 a 2,643,677 GT Advanced Technologies 297,560 a,b 2,594,723 MKS Instruments 100,250 3,001,485 Teradyne 240,420 a 4,236,200 Veeco Instruments 54,780 a 1,802,810 Software & Services5.2% CoreLogic 188,280 a 6,689,588 CSG Systems International 77,680 2,283,792 Monotype Imaging Holdings 89,910 2,864,533 NetScout Systems 105,620 a 3,125,296 Verint Systems 112,590 a 4,834,615 Technology Hardware & Equipment4.7% Brocade Communications Systems 332,950 a 2,953,266 FARO Technologies 50,040 a 2,917,332 FEI 28,330 2,531,569 InvenSense 161,080 a,b 3,347,242 Ixia 165,680 a 2,205,201 Vishay Intertechnology 307,110 a 4,072,279 Transportation1.4% Con-way 81,020 3,217,304 Landstar System 40,420 2,322,129 Utilities4.3% Chesapeake Utilities 11,670 700,433 El Paso Electric 76,510 2,686,266 Hawaiian Electric Industries 136,680 b 3,561,881 NorthWestern 56,290 2,438,483 Portland General Electric 122,810 3,708,862 WGL Holdings 83,000 b 3,324,980 Total Common Stocks (cost $272,414,933) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,533,002) 3,533,002 d Investment of Cash Collateral for Securities Loaned5.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $19,247,346) 19,247,346 d Total Investments (cost $295,195,281) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF - Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2013, the value of the fund's securities on loan was $18,860,612 and the value of the collateral held by the fund was $19,247,346. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2013, net unrealized appreciation on investments was $110,195,159 of which $112,633,727 related to appreciated investment securities and $2,438,568 related to depreciated investment securities. At December 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 16.5 Health Care Equipment & Services 9.5 Energy 7.2 Consumer Durables & Apparel 6.9 Capital Goods 6.2 Money Market Investments 5.9 Commercial & Professional Services 5.7 Retailing 5.7 Materials 5.4 Software & Services 5.2 Real Estate 4.7 Technology Hardware & Equipment 4.7 Semiconductors & Semiconductor Equipment 4.5 Utilities 4.3 Media 2.4 Automobiles & Components 2.2 Consumer Services 1.8 Insurance 1.6 Transportation 1.4 Food, Beverage & Tobacco 1.2 Diversified Financials 1.1 Food & Staples Retailing 1.1 Exchange-Traded Funds .3 † Based on net assets. The following is a summary of the inputs used as of December 31, 2013 in valuing the fund's investments: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Growth Fund December 31, 2013 (Unaudited) Common Stocks97.8% Shares Value ($) Automobiles & Components2.0% Drew Industries 12,550 642,560 Tenneco 21,420 a 1,211,729 Banks3.3% Boston Private Financial Holdings 77,720 980,826 PrivateBancorp 39,340 1,138,106 Prosperity Bancshares 14,110 894,433 Capital Goods10.3% Acuity Brands 6,900 754,308 Apogee Enterprises 29,480 1,058,627 Beacon Roofing Supply 30,030 a 1,209,608 Crane 15,500 1,042,375 DXP Enterprises 7,630 a 878,976 Foster Wheeler 25,990 a 858,190 Hexcel 16,310 a 728,894 Navistar International 17,190 a,b 656,486 Primoris Services 22,580 702,915 Teledyne Technologies 8,775 a 806,072 Trex 9,780 a 777,803 Commercial & Professional Services4.0% Corporate Executive Board 11,701 906,008 Interface 68,830 1,511,507 MiX Telematics, ADR 27,175 337,242 On Assignment 27,530 a 961,348 Consumer Durables & Apparel5.5% Arctic Cat 17,760 1,011,965 Oxford Industries 9,180 740,551 Steven Madden 23,840 a 872,306 Tumi Holdings 39,940 a 900,647 Wolverine World Wide 44,530 1,512,239 Consumer Services3.6% Bally Technologies 7,210 a 565,624 Cheesecake Factory 23,170 1,118,416 Del Frisco's Restaurant Group 20,660 a 486,956 LifeLock 41,200 a 676,092 Papa John's International 10,720 486,688 Energy5.3% Bill Barrett 43,210 a,b 1,157,164 Diamondback Energy 10,050 a 531,243 Dril-Quip 6,240 a 685,963 Forum Energy Technologies 30,100 a 850,626 Geospace Technologies 10,940 a 1,037,440 Navigator Holdings 23,394 a 630,234 Food & Staples Retailing1.6% Chefs' Warehouse 16,080 a 468,893 United Natural Foods 12,920 a 974,039 Food, Beverage & Tobacco3.7% Boulder Brands 63,530 a 1,007,586 TreeHouse Foods 12,690 a 874,595 WhiteWave Foods, Cl. A 67,190 a 1,541,339 Health Care Equipment & Services10.1% Acadia Healthcare 12,040 a 569,853 Align Technology 16,140 a 922,401 athenahealth 8,620 a,b 1,159,390 Catamaran 13,050 a 619,614 Centene 13,090 a 771,655 Globus Medical, Cl. A 51,070 a 1,030,593 HeartWare International 10,710 a 1,006,312 Insulet 24,670 a 915,257 LDR Holding 32,803 a,b 774,151 Spectranetics 36,170 a 904,250 Tandem Diabetes Care 24,090 a 620,799 Household & Personal Products1.0% Inter Parfums 25,620 Materials5.4% AMCOL International 35,790 1,216,144 Constellium, Cl. A 55,880 b 1,300,328 Flotek Industries 46,030 a 923,822 Innophos Holdings 12,340 599,724 Scotts Miracle-Gro, Cl. A 15,250 948,855 Media1.9% IMAX 32,100 a,b 946,308 Lions Gate Entertainment 25,350 b 802,581 Pharmaceuticals, Biotech & Life Sciences10.2% Alkermes 19,310 a 785,145 Cepheid 19,810 a 925,523 Jazz Pharmaceuticals 5,990 a 758,094 KYTHERA Biopharmaceuticals 22,230 a 828,067 Nektar Therapeutics 92,010 a 1,044,314 NPS Pharmaceuticals 38,870 a 1,180,093 Pacira Pharmaceuticals 25,880 a 1,487,841 Salix Pharmaceuticals 11,420 a 1,027,115 WuXi PharmaTech, ADR 36,470 a 1,399,719 Retailing6.0% Hibbett Sports 11,250 a,b 756,112 HomeAway 24,910 a,b 1,018,321 Lumber Liquidators Holdings 5,410 a 556,635 Rent-A-Center 5,360 178,702 Select Comfort 44,070 a 929,436 Tractor Supply 6,360 493,409 Vitamin Shoppe 30,590 a 1,590,986 Semiconductors & Semiconductor Equipment3.4% ATMI 24,440 a 738,332 LTX-Credence 128,100 a 1,023,519 Photronics 84,800 a 765,744 Power Integrations 11,710 653,652 Software & Services13.4% Allot Communications 61,220 a,b 928,095 Brightcove 79,890 a 1,129,645 BroadSoft 31,450 a 859,843 CommVault Systems 15,100 a 1,130,688 E2open 21,500 a,b 514,065 FleetMatics Group 17,070 a 738,278 Gigamon 14,120 396,490 Imperva 16,610 a 799,439 Infoblox 33,850 a 1,117,727 MAXIMUS 28,180 1,239,638 Proofpoint 23,220 a 770,207 Sapient 55,550 a 964,348 Shutterstock 9,490 a 793,649 SolarWinds 24,810 a 938,562 Technology Hardware & Equipment5.3% Coherent 13,440 a 999,802 Littelfuse 15,800 1,468,294 Measurement Specialties 16,810 a 1,020,199 RADWARE 46,510 a 836,250 Sonus Networks 170,640 a 537,516 Transportation1.8% Landstar System 16,350 939,307 Spirit Airlines 16,940 a 769,245 Total Common Stocks (cost $64,538,760) Other Investment2.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,988,885) 1,988,885 c Investment of Cash Collateral for Securities Loaned5.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,198,012) 5,198,012 c Total Investments (cost $71,725,657) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2013, the value of the fund's securities on loan was $5,073,871 and the value of the collateral held by the fund was $5,198,012. c Investment in affiliated money market mutual fund. At December 31, 2013, net unrealized appreciation on investments was $25,631,394 of which $26,226,427 related to appreciated investment securities and $595,033 related to depreciated investment securities. At December 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.4 Capital Goods 10.3 Pharmaceuticals, Biotech & Life Sciences 10.2 Health Care Equipment & Services 10.1 Money Market Investments 7.8 Retailing 6.0 Consumer Durables & Apparel 5.5 Materials 5.4 Energy 5.3 Technology Hardware & Equipment 5.3 Commercial & Professional Services 4.0 Food, Beverage & Tobacco 3.7 Consumer Services 3.6 Semiconductors & Semiconductor Equipment 3.4 Banks 3.3 Automobiles & Components 2.0 Media 1.9 Transportation 1.8 Food & Staples Retailing 1.6 Household & Personal Products 1.0 † Based on net assets. The following is a summary of the inputs used as of December 31, 2013 in valuing the fund's investments: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small/Mid Cap Growth Fund December 31, 2013 (Unaudited) Common Stocks97.6% Shares Value ($) Automobiles & Components1.0% Tenneco 167,030 a Banks2.3% First Republic Bank 145,210 7,601,744 Prosperity Bancshares 210,790 13,361,978 Capital Goods15.1% Acuity Brands 66,344 7,252,726 AMETEK 169,534 8,929,356 B/E Aerospace 83,643 a 7,279,450 Crane 150,620 10,129,195 Donaldson 329,200 14,307,032 Fortune Brands Home & Security 168,630 7,706,391 Foster Wheeler 240,270 a 7,933,715 Hexcel 163,300 a 7,297,877 ITT 268,070 11,639,599 Jacobs Engineering Group 218,590 a 13,768,984 Kennametal 262,700 13,678,789 Owens Corning 171,180 a 6,970,450 Sensata Technologies Holding 342,190 a 13,266,706 Teledyne Technologies 83,070 a 7,630,810 Commercial & Professional Services3.8% Corporate Executive Board 119,882 9,282,463 IHS, Cl. A 97,370 a 11,655,189 On Assignment 199,840 a 6,978,413 Towers Watson & Co., Cl. A 53,161 6,783,875 Consumer Durables & Apparel7.4% Ethan Allen Interiors 420,900 b 12,803,778 Fossil Group 53,510 a 6,417,989 Jarden 257,420 a 15,792,717 PVH 72,520 9,864,170 Steven Madden 229,170 a 8,385,330 Wolverine World Wide 437,080 14,843,237 Consumer Services1.2% Cheesecake Factory 224,480 Diversified Financials2.0% Affiliated Managers Group 35,370 a 7,671,046 Waddell & Reed Financial, Cl. A 170,400 11,096,448 Energy4.4% Dresser-Rand Group 247,940 a 14,784,662 Dril-Quip 57,970 a 6,372,642 Helmerich & Payne 115,730 9,730,578 Laredo Petroleum 327,990 a 9,082,043 Food & Staples Retailing1.9% United Natural Foods 120,437 a 9,079,745 Whole Foods Market 149,580 8,650,211 Food, Beverage & Tobacco2.5% TreeHouse Foods 81,734 a 5,633,107 WhiteWave Foods, Cl. A 747,890 a 17,156,597 Health Care Equipment & Services8.5% Acadia Healthcare 155,380 a 7,354,135 Align Technology 117,630 a 6,722,555 AmerisourceBergen 101,050 7,104,826 athenahealth 84,176 a,b 11,321,672 Catamaran 193,754 a 9,199,440 Centene 126,080 a 7,432,416 Cooper 107,320 13,290,509 MEDNAX 120,180 a 6,415,208 Universal Health Services, Cl. B 106,630 8,664,754 Materials6.7% Airgas 158,620 17,741,647 Constellium, Cl. A 263,230 b 6,125,362 Flotek Industries 486,390 a 9,761,847 Reliance Steel & Aluminum 146,536 11,113,290 Scotts Miracle-Gro, Cl. A 269,350 16,758,957 Media3.2% IMAX 315,990 a,b 9,315,385 Interpublic Group of Cos. 522,330 9,245,241 Lions Gate Entertainment 331,135 b 10,483,734 Pharmaceuticals, Biotech & Life Sciences10.2% Alkermes 220,670 a 8,972,442 Cepheid 191,790 a 8,960,429 Jazz Pharmaceuticals 95,900 a 12,137,104 Medivation 175,420 a 11,195,304 Nektar Therapeutics 804,044 a 9,125,899 NPS Pharmaceuticals 386,040 a 11,720,174 Pacira Pharmaceuticals 249,330 a 14,333,982 Salix Pharmaceuticals 182,950 a 16,454,523 Real Estate1.8% CBRE Group, Cl. A 612,810 a Retailing4.5% GNC Holdings, Cl. A 149,970 8,765,747 HomeAway 240,270 a 9,822,238 LKQ 555,780 a 18,285,162 Rent-A-Center 49,690 1,656,665 Williams-Sonoma 46,890 2,732,749 Semiconductors & Semiconductor Equipment1.7% Microchip Technology 354,960 b Software & Services14.5% BroadSoft 243,140 a 6,647,448 CommVault Systems 146,200 a 10,947,456 FleetMatics Group 163,690 a 7,079,593 Imperva 150,620 a 7,249,341 Infoblox 326,870 a 10,793,247 Informatica 336,600 a 13,968,900 MAXIMUS 277,770 12,219,102 Proofpoint 222,100 a 7,367,057 Sapient 401,500 a 6,970,040 SolarWinds 240,530 a 9,099,250 Synopsys 504,710 a 20,476,085 Vantiv, Cl. A 221,490 a 7,222,789 VeriSign 203,870 a 12,187,349 Technology Hardware & Equipment1.6% IPG Photonics 96,090 a,b 7,457,545 JDS Uniphase 557,310 a 7,233,884 Transportation3.3% J.B. Hunt Transport Services 172,910 13,365,943 Landstar System 157,710 9,060,440 Spirit Airlines 163,950 a 7,444,970 Total Common Stocks (cost $699,898,973) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,028,165) 10,028,165 c Investment of Cash Collateral for Securities Loaned4.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $44,794,146) 44,794,146 c Total Investments (cost $754,721,284) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2013, the value of the fund's securities on loan was $40,733,203 and the value of the collateral held by the fund was $44,844,270, consisting of cash collateral of $44,794,146 and U.S. Government & Agency securities valued at $50,124. c Investment in affiliated money market mutual fund. At December 31, 2013, net unrealized appreciation on investments was $192,209,804 of which $195,902,701 related to appreciated investment securities and $3,692,897 related to depreciated investment securities. At December 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 15.1 Software & Services 14.5 Pharmaceuticals, Biotech & Life Sciences 10.2 Health Care Equipment & Services 8.5 Consumer Durables & Apparel 7.4 Materials 6.7 Money Market Investments 6.0 Retailing 4.5 Energy 4.4 Commercial & Professional Services 3.8 Transportation 3.3 Media 3.2 Food, Beverage & Tobacco 2.5 Banks 2.3 Diversified Financials 2.0 Food & Staples Retailing 1.9 Real Estate 1.8 Semiconductors & Semiconductor Equipment 1.7 Technology Hardware & Equipment 1.6 Consumer Services 1.2 Automobiles & Components 1.0 † Based on net assets. The following is a summary of the inputs used as of December 31, 2013 in valuing the fund's investments: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Newton International Equity Fund December 31, 2013 (Unaudited) Common Stocks95.7% Shares Value ($) Australia.9% Dexus Property Group 5,958,988 Belgium1.7% Anheuser-Busch InBev 93,897 Brazil1.0% CCR 496,751 3,741,556 International Meal Company Holdings 269,558 2,085,168 China1.7% Mindray Medical International, ADR 133,050 a 4,837,698 Sun Art Retail Group 3,715,000 5,241,234 Finland1.0% Nokia 749,826 b France7.3% Air Liquide 71,126 10,058,815 L'Oreal 31,100 5,463,571 Sanofi 102,568 10,881,888 Total 261,760 16,035,456 Germany8.8% Bayer 75,561 10,597,667 Brenntag 41,857 7,759,294 Deutsche Bank 155,634 7,424,142 Fresenius Medical Care & Co. 81,920 5,829,855 Gerry Weber International 146,269 6,210,748 LEG Immobilien 102,091 b 6,032,203 SAP 91,721 7,862,341 Hong Kong4.7% AIA Group 1,986,912 9,967,486 Belle International Holdings 3,628,255 4,197,084 Jardine Matheson Holdings 138,000 7,218,780 Man Wah Holdings 3,818,800 5,978,648 Japan24.4% Don Quijote 174,300 10,543,073 FANUC 39,500 7,220,349 Japan Airlines 99,893 4,923,034 Japan Tobacco 323,100 10,492,850 Lawson 61,500 4,596,002 LIXIL Group 338,000 9,253,195 M3 2,407 6,022,643 Makita 137,000 7,181,084 Mitsubishi UFJ Financial Group 1,536,800 10,127,616 NGK Spark Plug 329,000 7,779,033 Nissan Motor 766,600 6,435,043 Nomura Holdings 1,325,500 10,182,599 Sawai Pharmaceutical 86,600 5,591,872 Sugi Holdings 208,100 8,447,702 Suntory Beverage & Food 212,000 6,753,965 TOPCON 509,600 7,723,118 Toyota Motor 316,700 19,306,941 Mexico1.4% Fibra Uno Administracion 1,209,890 3,902,154 Grupo Financiero Santander Mexico, Cl. B, ADR 315,534 4,303,884 Netherlands1.8% Wolters Kluwer 375,978 Norway1.2% DNB 403,333 Philippines2.6% Energy Development 51,868,000 6,228,952 LT Group 13,489,300 4,692,723 Philippine Long Distance Telephone 73,850 4,436,075 Sweden1.0% TeliaSonera 686,100 Switzerland11.8% Actelion 60,825 b 5,137,788 Nestle 210,028 15,374,506 Novartis 171,487 13,687,433 Roche Holding 51,762 14,460,053 Syngenta 24,649 9,814,836 Zurich Insurance Group 36,126 b 10,468,663 Thailand.9% Bangkok Bank 918,300 United Kingdom23.5% Aberdeen Asset Management 781,158 6,467,825 Associated British Foods 170,092 6,886,715 Barclays 2,284,598 10,288,409 British American Tobacco 169,345 9,080,266 Centrica 1,341,770 7,725,598 GlaxoSmithKline 434,535 11,595,899 Imagination Technologies Group 547,905 b 1,614,100 Merlin Entertainments 797,772 4,722,850 Old Mutual 2,807,656 8,791,941 Prudential 640,837 14,220,070 Royal Dutch Shell, Cl. B 415,461 15,686,081 SSE 251,742 5,711,177 Standard Chartered 353,540 7,962,085 Vodafone Group 4,444,350 17,442,388 Wolseley 163,883 9,294,881 Total Common Stocks (cost $433,261,519) Other Investment4.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $23,425,492) 23,425,492 c Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,310,607) 4,310,607 c Total Investments (cost $460,997,618) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At December 31, 2013, the value of the fund's securities on loan was $4,218,087 and the value of the collateral held by the fund was $4,321,517, consisting of cash collateral of $4,310,607 and U.S. Government & Agency securities valued at $10,910. b Non-income producing security. c Investment in affiliated money market mutual fund. At December 31, 2013, net unrealized appreciation on investments was $126,702,315 of which $135,804,211 related to appreciated investment securities and $9,101,896 related to depreciated investment securities. At December 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 23.1 Health Care 16.5 Consumer Discretionary 14.2 Consumer Staples 14.0 Industrial 8.4 Energy 5.4 Money Market Investments 4.7 Telecommunication Services 4.7 Materials 3.4 Utilities 3.4 Information Technology 2.6 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS 12/31/2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 1/2/2014 a 187,705 166,933 167,601 668 2/13/2014 b 12,016,943 11,264,687 10,698,943 (565,744 ) Euro, Expiring: 1/2/2014 b 135,779 187,009 186,792 (217 ) 3/14/2014 c 8,250,931 11,211,723 11,350,692 138,969 Hong Kong Dollar, Expiring 1/2/2014 c 4,683,770 603,991 604,022 31 Japanese Yen, Expiring 1/7/2014 d 428,471,213 4,082,253 4,068,666 (13,587 ) Norwegian Krone, Expiring 1/3/2014 d 1,378,450 226,801 227,268 467 Swedish Krona, Expiring: 1/3/2014 b 1,149,464 177,319 178,714 1,395 2/13/2014 d 74,627,091 11,285,846 11,593,811 307,965 Swiss Franc, Expiring 1/3/2014 b 1,914,883 2,148,947 2,146,610 (2,337 ) Sales: Proceeds ($) Japanese Yen, Expiring: 2/13/2014 b 1,123,166,000 11,264,687 10,667,614 597,073 2/13/2014 c 1,130,764,000 11,117,978 10,739,778 378,200 2/13/2014 d 1,123,166,000 11,285,846 10,667,614 618,232 3/14/2014 c 1,153,849,000 11,211,723 10,960,719 251,004 philippine peso, expiring 2/13/2014 c 309,033,000 7,170,971 6,967,552 203,419 gross unrealized appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Royal Bank of Scotland c JP Morgan Chase Bank d UBS The following is a summary of the inputs used as of December 31, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Standish Intermediate Tax Exempt Bond Fund December 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments82.5% Rate (%) Date Amount ($) Value ($) Alabama.7% Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,119,510 Arizona.2% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 375,000 375,079 California12.5% California, Economic Recovery Bonds 5.00 7/1/18 1,500,000 1,758,315 California, GO (Insured; AMBAC) 6.00 4/1/16 1,000,000 1,127,110 California, GO (Insured; AMBAC) 6.00 2/1/17 1,000,000 1,162,580 California, GO (Various Purpose) 5.00 9/1/22 1,000,000 1,156,270 California, GO (Various Purpose) 5.00 10/1/24 1,000,000 1,101,870 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,202,587 California Housing Finance Agency, Home Mortgage Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/18 1,250,000 1,275,275 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/17 1,015,000 1,170,336 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,160,710 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 768,337 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/20 1,000,000 1,192,780 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/23 1,000,000 1,176,040 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,432,807 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,248,280 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,135,260 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 7/1/16 500,000 536,685 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,144,180 Colorado.5% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/22 720,000 784,044 Connecticut.7% Connecticut, GO 5.00 10/15/21 1,000,000 1,169,910 District of Columbia.7% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 1,000,000 1,095,670 Florida9.5% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/15 2,000,000 2,103,880 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 1,500,000 1,702,845 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 1,000,000 1,135,080 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,143,260 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,113,400 Miami-Dade County, Seaport Revenue 5.00 10/1/22 2,000,000 2,240,740 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/19 2,000,000 2,347,720 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/14 100,000 103,630 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,153,640 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 833,632 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/23 500,000 556,150 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,156,460 Georgia7.0% Atlanta, Airport General Revenue 5.00 1/1/16 1,000,000 1,088,390 Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,099,580 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 1,000,000 1,195,300 DeKalb County, Water and Sewerage Revenue 5.00 10/1/21 2,380,000 2,754,088 Georgia State Road and Tollway Authority, Guaranteed Revenue 5.00 3/1/19 1,175,000 1,384,526 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,141,020 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 2,500,000 2,796,650 Illinois7.2% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/24 1,500,000 1,599,660 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,000,000 1,094,200 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/19 2,000,000 2,257,300 Cook County Community High School District Number 219, GO School Bonds (Insured; FGIC) (Escrowed to Maturity) 7.88 12/1/14 100,000 107,032 Cook County Community High School District Number 219, GO School Bonds (Insured; National Public Finance Guarantee Corp.) 7.88 12/1/14 650,000 693,413 Illinois, GO 5.00 4/1/21 700,000 758,548 Illinois, GO 5.00 7/1/22 900,000 964,008 Illinois, GO 5.00 8/1/22 500,000 535,295 Illinois Finance Authority, Revenue (DePaul University) 5.00 10/1/16 1,000,000 1,071,370 Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,657,860 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,114,060 Indiana2.0% Indianapolis Local Public Improvement Bond Bank, Revenue 5.00 6/1/17 1,625,000 1,820,731 Knox County, EDR (Good Samaritan Hospital Project) 5.00 4/1/23 1,300,000 1,388,166 Kansas1.8% Kansas Department of Transportation, Highway Revenue 5.00 9/1/18 1,415,000 1,660,106 Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,337,668 Kentucky.7% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,146,510 Louisiana1.6% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 1,500,000 1,534,740 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/20 1,000,000 1,123,510 Maryland.6% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,046,370 Michigan2.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,008,590 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 1,500,000 1,691,205 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,100,300 New Jersey3.5% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,082,610 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,387,484 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/25 1,000,000 1,092,540 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,000,000 1,109,730 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 12/15/16 1,000,000 1,124,950 New York9.8% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/24 2,000,000 2,283,300 New York City, GO 5.00 8/1/16 1,300,000 1,447,641 New York City, GO 5.00 8/1/21 2,000,000 2,282,340 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,154,840 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/14 1,000,000 1,000,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,000,000 1,170,860 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/17 1,000,000 1,134,650 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/19 1,475,000 1,719,806 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue (State Contingency Contract Secured) 5.00 6/1/20 1,500,000 1,631,475 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 2,150,000 2,447,711 North Carolina.6% Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.11 10/1/22 1,000,000 a 915,000 Ohio1.8% Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 5.00 12/1/23 1,500,000 1,719,705 University of Toledo, General Receipts Bonds 5.00 6/1/17 1,050,000 1,185,103 Pennsylvania2.7% Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 2,000,000 2,199,860 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,138,510 Philadelphia School District, GO 5.00 9/1/14 1,000,000 1,030,320 South Dakota1.7% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 2,720,120 Tennessee.7% Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/22 1,000,000 1,174,110 Texas8.8% Corpus Christi, Utility System Junior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/23 1,725,000 1,949,923 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,587,979 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,120,600 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/15 1,000,000 1,049,270 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/20 1,210,000 1,362,521 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 9/1/15 525,000 556,794 Tarrant Regional Water District, Water Transmission Facilities Contract Revenue (City of Dallas Project) 5.00 9/1/18 1,000,000 1,168,930 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,139,420 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 9/1/16 10,000 b 9,829 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/16 1,000,000 1,102,210 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 1,905,000 2,146,611 West Travis County Public Utility Agency, Revenue 5.00 8/15/23 1,140,000 1,256,645 Utah.0% Utah Housing Finance Agency, SMFR (Collateralized; FHA) 5.40 7/1/20 20,000 20,033 Virginia1.4% Virginia Public School Authority, School Financing Bonds 5.00 8/1/24 2,000,000 2,292,780 Washington1.1% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/19 1,500,000 1,764,030 West Virginia.8% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 1,298,497 Wyoming.5% Wyoming Community Development Authority, Housing Revenue 5.50 12/1/17 705,000 746,207 U.S. Related1.1% Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.50 7/1/16 500,000 464,415 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/22 1,500,000 1,404,285 Total Long-Term Municipal Investments (cost $131,621,928) Short-Term Municipal Coupon Maturity Principal Investments16.3% Rate (%) Date Amount ($) Value ($) California1.2% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.01 1/2/14 2,000,000 c 2,000,000 Connecticut3.5% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.01 1/2/14 3,000,000 c 3,000,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.01 1/2/14 2,750,000 c 2,750,000 Massachusetts7.8% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.01 1/2/14 4,900,000 c 4,900,000 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.01 1/2/14 2,000,000 c 2,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; JPMorgan Chase Bank) 0.03 1/2/14 2,800,000 c 2,800,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.02 1/2/14 3,035,000 c 3,035,000 Michigan2.1% University of Michigan Regents, General Revenue 0.01 1/2/14 3,500,000 c 3,500,000 New York1.7% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.02 1/2/14 2,800,000 c 2,800,000 Total Short-Term Municipal Investments (cost $26,785,000) Total Investments (cost $158,406,928) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at December 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2013, net unrealized appreciation on investments was $4,025,984 of which $4,583,331 related to appreciated investment securities and $557,347 related to depreciated investment securities. At December 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2013 in valuing the fund's investments: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 21, 2014 By: /s/ James Windels James Windels Treasurer Date: February 21, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
